Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, 13, 16-18, 20-22, 24-28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 5, ‘weak’ is subjective and thus unclear.

Claims 1-5, 7-10, 13, 16-18, 20-22, 24-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005226 taken with WO2016/161998 and the Fulcheri article, in view of WO 2012/168346.
‘226 teaches, especially on pgs. 2, 9 and 33, an amine sorbent adsorption/desorption process to recover CO2. The overlapping temperature range renders the claims obvious (at least 80 vs. greater than 80). In so far as the sorbent may be different, using a covalently bonded material is obvious to avoid destruction of the sorbent when exposed to high temperatures. More to the point, ‘226 refers to the sorbents in WO ‘831. WO ‘346 also discusses on the first page of text WO ‘831 as their source for the same materials, and indicates that they are is covalently functionalized. Because the materials and adsorption/desorption steps can be the same, the CO2 recovery is deemed to be the same. It is obvious to get the claimed recovery/concentration of CO2 for economic gain and process efficiency.
In any event, WO ‘226 teaches on pg. 1 that the recovered CO2 may be used to make hydrocarbon fuels to avoid CO2 emissions. Making methane as the hydrocarbon is obvious as being an useful and salable material.
This does not teach cracking the hydrocarbon to make hydrogen and carbon, however Fulcheri teaches converting methane to carbon black, which is amorphous, see pg 1. Cracking the methane (hydrocarbon) of ‘226 using the process of Fulcheri is an obvious expedient to make valuable carbon black; see pg. 198.
As to the heat supply recited, ‘998 teaches (abstract) coupling a CO2 adsorption/desorption process to hydrogenation of CO2, and using the heat from the methane formation in the CO2 desorption. ‘998 links the concepts of CO2 recovery and methane synthesis, and is thus combinable with the other references.
For claims 3, 5 and 13, ‘998 teaches electrolytic production of hydrogen, rendering splitting of water as obvious. Recycling/directing hydrogen from one process to another (claim 4) is obvious to supply it where needed.
The examiner takes Official Notice that to the extent the exact process parameters (pressure, temperature for example) are not disclosed, they are known, and thus obvious to one of ordinary skill in the art to effect CO2 capture and subsequent conversion as outlined by the references. Thus, the features of claims 7-10, 13, 21, 24-27 and the like are obvious to perform the desired reactions.
Furthermore, using the output of one process as the input to another to attain results consistent with the teachings of the references is an obvious expedient; In re Kamlet 88 USPQ 106. Recycling of reagents is an obvious expedient to capture their energy content and avoid waste.

Claims 1-5, 7-10, 13, 16-18, 20-22, 24-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/005226 taken with WO2016/161998 and the Fulcheri article, in view of WO 2012/168346 as applied to claims 1-5, 7-10, 13, 16-18, 20-22, 24-28, 30 above, and further in view of WO2015/055349.
The above refences do not explicitly (in English) teach the claimed features of the sub-processes, however ‘349 teaches, especially on pg. 3, coupling the electrolysis and methanation of CO2. Doing so in the above references is an obvious expedient to remove CO2 and make useful materials.
 The ‘349 patent further ties together the claimed processes; see pg. 2, rendering the combination obvious (the Kamlet caselaw not withstanding).

Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
Previous remarks are incorporated herein. The indication that step a of claim 1 is novel is noted, however applicants did not state what their contribution was. Moreover, specification pg. 3 lines 14-15 describe publications related to this step. See also pg. 4 lines 26-27 (citing WO ‘226). WO ‘226 pg. 2 teaches amine functionalized sorbents and cyclic adsorption/desorption, while pgs. 7, 14 and 33 teach temperatures above and ‘at least’ 80 degrees for desorption.
WO ‘226 teaches on pg. 2 that they use a sorbent from WO ‘831. WO ‘346 teaches on pg. 2 that this same reference is the basis for their sorbent, and indicates that that it is covalently functionalized.
Therefore, it does not appear that there is any claimed limitation in the sorbent (or in anything else) which applicant has made- let alone one that could impart patentability. Further elaboration is requested on this point, as it appears to be the best route for allowance of the present claims.
No patentability is seen in the specific features of the weak sorbent or covalent bonds because the only support seen for them is via the incorporation of WO prior-art patents (specification pg. 6), rather than through a positive teaching by applicant.
Processes which seem disparate can be related when viewed as part of an overall scheme. For example, getting dressed, eating, showering and driving to work are all completely different yet have been done by millions of people for many decades as part of a morning routine to go to work…. to make money for food and shelter. Thus, performing all these tasks in sequence is obvious as a means to the goal of ‘making money’, and it would not be reasonable to expect to be granted a patent for the combination/aggregation of these known activities merely because they are drawn to seemingly unrelated processes.
 Carbon black is taught as amorphous by Morita 7585434 col. 9.
The remarks concerning the fuel sources of power plants are more directed to the ‘saving the world’ tone and tenor of the specification and the allegation of ‘negative’ carbon emissions. When one plugs a device into the wall, one imports the carbon usage of the power source- for which they have no control. However, that carbon footprint becomes part and parcel of the process by virtue of the reliance on that power plant. Furthermore, going through several steps to make an otherwise useful material like carbon black (see Fulcheri) or graphite and then burying it in the ground overlooks the fact that others need that material, so in the grand scheme of things, it is better for the environment to sell the carbon made in a relatively benign way, rather than burying it and thus forcing another person to mine graphite from (for example) Madagascar and transport it to the US or make carbon black in a more polluting process to get these desired materials. Finally, it has not been demonstrated that either carbon black or graphite readily turns into CO2 when exposed to air, so the apparent need to keep it underground is not understood. While geothermal, hydroelectric and nuclear plants are of course well known, in many places in the United States (in contrast to many other nations) there is not ‘more of a likelihood’ that they are the source ultimately used. In Virginia, the mix is 3.5% coal, 59.2% natural gas, hydroelectric 1.5%, nuclear 30.1%, biomass 3.8%, solar 1%, according to Wikipedia. The additional arguments are moot based upon the amendments and new rejections made.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736